--------------------------------------------------------------------------------

Exhibit 10.12
 
 
Execution Version


DEED OF AMENDMENT
relating to an Intercreditor Agreement dated 21 July 2006
as amended and restated by a Deed of Amendment dated 16 May 2007,
by a Deed of Amendment dated 22 August 2007,
and by a Deed of Amendment dated 10 March 2008.


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
and
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
and
CME MEDIA ENTERPRISES B.V.
as Obligors


and


THE BANK OF NEW YORK MELLON
(formerly JPMORGAN CHASE BANK, N.A., LONDON BRANCH)


as 2005 Trustee


and


BNY CORPORATE TRUSTEE SERVICES LIMITED
and
THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK)
as 2007 Trustee


and


THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK)


as 2008 Trustee


and


EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT


and


THE BANK OF NEW YORK MELLON,
acting through its London Branch
as 2009 Note Trustee
and
THE LAW DEBENTURE TRUST CORPORATION p.l.c.
as 2009 Security Trustee

 
 

--------------------------------------------------------------------------------

 

CONTENTS
 
Clause
Page



 
1.
DEFINITIONS AND INTERPRETATION
1
     
2.
RESTATEMENT OF THE ORIGINAL AGREEMENT
2
     
3.
FURTHER ASSURANCE
2
     
4.
MISCELLANEOUS
2
     
5.
GOVERNING LAW
3
     
SCHEDULE 1 RESTATED AGREEMENT
1



 
 

--------------------------------------------------------------------------------

 
 
Execution Version


 
THIS DEED is dated 17 September 2009 and made between:
 
(A)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company established under the laws of
Bermuda (the “Company”);

 
(B)
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. a company established under the laws of
Netherlands Antilles (“CME N.V.”);

 
(C)
CME MEDIA ENTERPRISES B.V. a company established under the laws of the
Netherlands (“CME B.V.”);

 
(D)
THE BANK OF NEW YORK MELLON (formerly JPMORGAN CHASE BANK N.A., LONDON
BRANCH) (acting in its capacity as Trustee and Security Trustee under the 2005
Indenture) (the “2005 Trustee”);

 
(E)
EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT (“EBRD”); and

 
(F)
BNY CORPORATE TRUSTEE SERVICES LIMITED acting in its capacity as Trustee and THE
BANK OF NEW YORK MELLON (formerly THE BANK OF NEW YORK) acting is its capacity
as Security Trustee under the 2007 Indenture (together, the “2007 Trustee”);

 
(G)
THE BANK OF NEW YORK MELLON (formerly THE BANK OF NEW YORK) (acting in its
capacity as Trustee and Security Trustee under the 2008 Indenture) (the “2008
Trustee”); and

 
(H)
THE BANK OF NEW YORK MELLON, acting through its London branch (acting in its
capacity as Note Trustee under the 2009 Indenture) and  THE LAW DEBENTURE TRUST
CORPORATION p.l.c. (acting in its capacity as Security Trustee under the 2009
Indenture) (together, where the context permits the “2009 Trustee”);

 
IT IS AGREED as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Deed:
 
“2005 Indenture” means an Indenture dated 5 May 2005 among the Company, CME
N.V., CME B.V., the 2005 Trustee, The Bank of New York Mellon (formerly JPMorgan
Chase Bank, N.A., London Branch) as Principal Paying Agent and Transfer Agent,
and The Bank of New York Mellon (Luxembourg) S.A. (formerly J.P. Morgan Bank
Luxembourg S.A.) as Registrar, Luxembourg Transfer Agent and Luxembourg Paying
Agent.
 
“2007 Indenture” means an Indenture dated 16 May 2007 among the Company, CME
N.V., CME B.V., the 2007 Trustee, The Bank of New York Mellon (formerly The Bank
of New York) as Transfer Agent and Principal Paying Agent, and The Bank of New
York Mellon (Luxembourg) S.A. as Registrar, Luxembourg Transfer Agent and
Luxembourg Paying Agent.

 
1

--------------------------------------------------------------------------------

 

Execution Version

 
“2008 Indenture” means an Indenture dated 10 March 2008, between, amongst
others, the Company, CME N.V., CME B.V., the 2008 Trustee, The Bank of New York
Mellon (formerly The Bank of New York) as Transfer Agent, Principal Paying
Agent, and Conversion Agent.
 
“2009 Indenture” means an Indenture dated on or about the date hereof, between,
amongst others, the Company, CME N.V., CME B.V., the 2009 Note Trustee, the 2009
Security Trustee, The Bank of New York Mellon, acting through its London Branch
as Transfer Agent and Principal Paying Agent and The Bank of New York Mellon
(Luxembourg) S.A. as Registrar, Transfer Agent and Paying Agent.
 
“Obligors” means the Company, CME N.V. and CME B.V.
 
“Original Agreement” means the Intercreditor Agreement dated 21 July 2006,
between the Obligors, The Bank of New York Mellon (formerly JPMorgan Chase Bank,
N.A., London Branch) as Trustee and Security Trustee, and EBRD, as amended and
restated by a Deed of Amendment dated 16 May 2007, by a Deed of Amendment dated
22 August 2007 and as further amended and restated by a Deed of Amendment dated
10 March 2008.
 
“Restated Agreement” means the Original Agreement, as amended and restated by
this Deed, and the terms of which are set out in Schedule 1 (Restated
Agreement).
 
1.2
Incorporation of defined terms

 
 
(a)
Unless a contrary indication appears, a term defined in the draft Restated
Agreement attached as Schedule 1 to this Deed has the same meaning in this Deed.

 
 
(b)
The principles of construction set out in the draft Restated Agreement attached
as Schedule 1 to this Deed shall have effect as if set out in this Deed.

 
1.3
Clauses

 
In this Deed any reference to a “Clause” or a “Schedule” is, unless the context
otherwise requires, a reference to a Clause or a Schedule to this Deed.
 
2.
RESTATEMENT OF THE ORIGINAL AGREEMENT

 
With effect from the date of this Deed, the Original Agreement shall be amended
and restated in the form set out in Schedule 1 (Restated Agreement).
 
3.
FURTHER ASSURANCE

 
The Company shall ensure that each Obligor shall, at the request of the 2005
Trustee, EBRD, the 2007 Trustee, the 2008 Trustee or the 2009 Security Trustee
(acting on the instructions of the 2009 Note Trustee), and at its own expense,
do all such acts and things necessary or desirable to give effect to the
amendments effected or to be effected pursuant to this Deed.
 
4.
MISCELLANEOUS

 
4.1
Incorporation of terms

 
The provisions of Article 4.02 (Entire Agreement; Amendment and Waiver), Article
4.03 (Notices), Article 4.04 (Governing Law and Arbitration) sub-paragraph (b),
and Article 4.05 (Successors and Assigns; Third Party Rights) of the Restated
Agreement shall be incorporated into this Deed as if set out in full in this
Deed and as if references in those clauses to “this Agreement” are references to
this Deed.

 
2

--------------------------------------------------------------------------------

 

Execution Version
 
 
For the avoidance of doubt, to the extent relevant in respect of disputes
between the parties to this Agreement in connection with this Agreement or the
Restated Agreement, no arbitral tribunal shall be authorised to take or provide,
and each of the 2005 Trustee, the 2007 Trustee, the 2008 Trustee and the 2009
Trustee agree that it shall not seek from any judicial authority, any interim
measures of protection or pre-award relief against EBRD, any provisions of
UNCITRAL Arbitration Rules notwithstanding.
 
Nothing in this Agreement shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of EBRD accorded under
the Agreement Establishing the European Bank for Reconstruction and Development,
international convention or any applicable law.
 
4.2
Counterparts

 
This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.
 
5.
GOVERNING LAW

 
This Deed shall be governed and construed in accordance with English law.
 
This Deed has been entered into on the date stated at the beginning of this
Deed.
 

 
3

--------------------------------------------------------------------------------

 

Execution Version
 
 
SCHEDULE 1
Restated Agreement
 
[Intentionally left blank]

 
1

--------------------------------------------------------------------------------

 
 
Execution Version

 
Schedule I to the Deed of Amendment






INTERCREDITOR AGREEMENT


between


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
and
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
and
CME MEDIA ENTERPRISES B.V.
as Obligors


and


THE BANK OF NEW YORK MELLON
(formerly JPMORGAN CHASE BANK, N.A., LONDON BRANCH)


as 2005 Trustee


and


BNY CORPORATE TRUSTEE SERVICES LIMITED
and
THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK)


as 2007 Trustee


THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK)


as 2008 Trustee


and


THE BANK OF NEW YORK MELLON, ACTING THROUGH ITS LONDON BRANCH
as 2009 Note Trustee
and
THE LAW DEBENTURE TRUST CORPORATION p.l.c.
as 2009 Security Trustee


Dated 21 July 2006
(as amended and restated by a
Deed of Amendment dated 16 May 2007,
by a Deed of Amendment dated 22 August 2007
by a Deed of Amendment dated 10 March 2008
and by a Deed of Amendment dated 17 September 2009)


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE 1 - DEFINITIONS
3
 
Section 1.01.
Definitions
3
 
Section 1.02.
Interpretation
7
 
Section 1.03.
Effect as a Deed
8
       
ARTICLE 2 - CONSENT AND ACKNOWLEDGEMENT
8
 
Section 2.01.
Consent and Acknowledgement
8
       
ARTICLE 3 - SHARING AND ENFORCEMENT
8
 
Section 3.01.
Application of Distribution Moneys
8
 
Section 3.02.
Notional Conversion of Amounts
9
 
Section 3.03.
Trust
9
 
Section 3.04.
Enforcement of Security
10
       
ARTICLE 4 - MISCELLANEOUS
13
 
Section 4.01.
Term of Agreement
13
 
Section 4.02.
Entire Agreement; Amendment and Waiver
13
 
Section 4.03.
Notices
13
 
Section 4.04.
Governing Law and Arbitration
14
 
Section 4.05.
Successors and Assigns; Third Party Rights
14
 
Section 4.06.
Counterparts
14



 
 

--------------------------------------------------------------------------------

 
 
INTERCREDITOR AGREEMENT
 
AGREEMENT entered into as a Deed and dated 21 July 2006 (and amended and
restated on 16 May, 2007, on 22 August 2007, 10 March 2008 and as further
amended and restated on 17 September 2009) between CENTRAL EUROPEAN MEDIA
ENTERPRISES LTD. (the “Company”), CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. (“CME
N.V.”), CME MEDIA ENTERPRISES B.V. (“CME B.V.”) (the Company, CME N.V. and CME
B.V. together, the “Obligors”), THE BANK OF NEW YORK MELLON (formerly JPMORGAN
CHASE BANK N.A., LONDON BRANCH) (acting in its capacity as Trustee and Security
Trustee under the 2005 Indenture), BNY CORPORATE TRUSTEE SERVICES LIMITED (in
its capacity as Trustee under the 2007 Indenture), THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK) (in its capacity as Security Trustee under the
2007 Indenture) (together, the “2007 Trustee”), THE BANK OF NEW YORK MELLON
(formerly THE BANK OF NEW YORK) (in its capacity as Trustee and Security Trustee
under the 2008 Indenture) (the “2008 Trustee”) and THE BANK OF NEW YORK MELLON,
acting through its London branch (in its capacity as Note Trustee under the 2009
Indenture) and THE LAW DEBENTURE TRUST CORPORATION p.l.c. (in its capacity as
Security Trustee under the 2009 Indenture) (together, where the context permits,
the “2009 Trustee”).
 
PREAMBLE
 
WHEREAS, pursuant to an Indenture dated 5 May 2005 (the “2005 Indenture”) among
the Company, CME N.V., CME B.V., The Bank of New York Mellon (formerly JPMorgan
Chase Bank, N.A., London Branch) as Trustee, Security Trustee, Principal Paying
Agent and Transfer Agent, and The Bank of New York Mellon (Luxembourg) S.A.
(formerly J.P. Morgan Bank Luxembourg S.A.) as Registrar, Luxembourg Transfer
Agent and Luxembourg Paying Agent, the Company has created and issued the 2005
Notes, in an aggregate principal amount of €370,000,000, subject to the terms
and conditions set forth in the 2005 Indenture of which €245,000,000 remains
outstanding as of the date hereof;
 
WHEREAS, pursuant to an Indenture dated 16 May 2007 (the “2007 Indenture”) among
the Company, CME N.V., CME B.V., the 2007 Trustee, The Bank of New York Mellon
(formerly The Bank of New York) as Transfer Agent and Principal Paying Agent,
The Bank of New York Mellon (Luxembourg) S.A. as Registrar, Luxembourg Transfer
Agent and Luxembourg Paying Agent, the Company has created and issued the 2007
Notes in an aggregate principal amount of €150,000,000, subject to the terms and
conditions set forth in the 2007 Indenture;
 
WHEREAS, pursuant to an Indenture dated 10 March 2008 (the “2008 Indenture”)
between, amongst others, the Company, CME N.V., CME B.V., the 2008 Trustee, The
Bank of New York Mellon (formerly The Bank of New York) as Transfer Agent,
Principal Paying Agent and Conversion Agent, the Company has created and issued
the 2008 Notes in an aggregate principal amount of $475,000,000, subject to the
terms and conditions set forth in the 2008 Indenture;
 
WHEREAS, pursuant to an Indenture dated 17 September 2009 (the “2009 Indenture”)
between, amongst others, the Company, CME N.V., CME B.V., the 2009 Note Trustee,
the 2009 Security Trustee, The Bank of New York Mellon, acting through its
London Branch as Transfer Agent and Principal Paying Agent and The Bank of New
York Mellon (Luxembourg) S.A. as Registrar, Transfer Agent and Paying Agent, the
Company has created and issued the 2009 Notes in an aggregate principal amount
of €200,000,000, subject to the terms and conditions set forth in the 2009
Indenture;
 
1

--------------------------------------------------------------------------------


 
WHEREAS, the Obligors (1) have provided the 2005 Notes Security to the 2005
Trustee as security for the prompt payment when due of all amounts payable in
respect of the 2005 Notes Debt; (2) have provided the 2007 Notes Security to the
2007 Trustee as security for the prompt payment when due of all amounts payable
in respect of the 2007 Notes Debt; (3) have provided the 2008 Notes Security to
the 2008 Trustee for the prompt payment when due of all amounts payable in
respect of the 2008 Notes Debt; and (4) have provided or will provide the 2009
Notes Security to the 2009 Security Trustee for the prompt payment when due of
all amounts payable in respect of the 2009 Notes Debt; and
 
WHEREAS, the Parties wish to formalise the manner in which the 2005 Trustee, the
2007 Trustee, the 2008 Trustee and the 2009 Trustee will share in and enforce
the Security on a pari passu basis.

 
2

--------------------------------------------------------------------------------

 

NOW, THIS DEED WITNESSETH AND IT IS HEREBY AGREED as follows:
 
ARTICLE 1 - DEFINITIONS
 
Section 1.01
Definitions

 
Wherever used in this Agreement (including the Preamble), unless stated
otherwise or the context otherwise requires, the terms defined in the Preamble
have the respective meanings given to them therein and the following terms have
the following meanings:
 
“2005 Notes”
means the outstanding debt securities issued under the 2005 Indenture.

 
“2005 Notes Creditor”
means each holder of the 2005 Notes and the 2005 Trustee (on its own behalf and
as applicable on behalf of the holders of the 2005 Notes).

 
“2005 Notes Debt”
means all Liabilities of any Obligor to any 2005 Notes Creditor under or in
connection with the 2005 Notes Finance Documents.

 
“2005 Notes Discharge Date”
means the date on which the 2005 Trustee is satisfied that all of the 2005 Notes
Debt has been irrevocably and unconditionally paid and discharged and all rights
of the Company to create and issue further 2005 Notes under the 2005 Indenture
have been cancelled.



“2005 Notes Finance Documents”
means the 2005 Indenture and the 2005 Notes Security Documents.



“2005 Notes Security”
means the “Collateral” as such term is defined in Section 11.1 of the 2005
Indenture.



“2005 Notes Security Documents”
means the “Security Documents” as such term is defined in Section 11.1 of the
2005 Indenture.



“2005 Trustee”
means The Bank of New York Mellon (formerly JPMORGAN CHASE BANK, N.A., London
Branch) as Trustee under the 2005 Indenture and where relevant The Bank of New
York Mellon (formerly JPMORGAN CHASE BANK, N.A., London Branch) as Security
Trustee under the 2005 Indenture.

 
“2007 Notes”
means the outstanding debt securities issued under the 2007 Indenture.

 
“2007 Notes Creditor”
means each holder of the 2007 Notes and/or the 2007 Trustee (on its own behalf
and as applicable on behalf of the holders of the 2007 Notes).


 
3

--------------------------------------------------------------------------------

 
 
“2007 Notes Debt”
means all Liabilities of any Obligor to any 2007 Notes Creditor under or in
connection with the 2007 Notes Finance Documents.

 
“2007 Notes Discharge Date”
means the date on which the 2007 Trustee is satisfied that all of the 2007 Notes
Debt has been irrevocably and unconditionally paid and discharged and all rights
of the Company to create and issue further 2007 Notes under the 2007 Indenture
have been cancelled.



“2007 Notes Finance Documents”
means the 2007 Indenture and the 2007 Notes Security Documents.



“2007 Notes Security”
means the “Collateral” as such term is defined in Section 11.1 of the 2007
Indenture.

 
“2007 Notes Security Documents”
means the “Security Documents” as such term is defined in Section 11.1 of the
2007 Indenture, and includes (a) the pledge of shares in CME N.V. granted on or
about the date hereof by the Company in favour of the 2007 Trustee; (b) the
pledge of shares in CME B.V. granted on or about the date hereof by CME N.V. in
favour of the 2007 Trustee; and (c) the security assignment dated on or about
the date hereof between the Company, CME B.V. and the 2007 Trustee and relating
to the rights, interests and benefits under the Framework Agreement dated 13
December, 2004 (as amended) between the Company, CME B.V. and PPF (Cyprus) Ltd.



“2007 Trustee”
means BNY Corporate Trustee Services Limited as Trustee under the 2007 Indenture
and where relevant The Bank of New York Mellon (formerly The Bank of New York)
as Security Trustee under the 2007 Indenture.

 
“2008 Notes”
means the outstanding convertible debt securities issued under the 2008
Indenture.

 
“2008 Notes Creditor”
means each holder of the 2008 Notes and/or the 2008 Trustee (on its own behalf
and as applicable on behalf of the holders of the 2008 Notes).

 
“2008 Notes Debt”
means all Liabilities of any Obligor to any 2008 Notes Creditor under or in
connection with the 2008 Notes Finance Documents.

 
“2008 Notes Discharge Date”
means the date on which the 2008 Trustee is satisfied that all of the 2008 Notes
Debt has been irrevocably and unconditionally paid and discharged and all rights
of the Company to create and issue further 2008 Notes under the 2008 Indenture
have been cancelled.


 
4

--------------------------------------------------------------------------------

 
 
“2008 Notes Finance Documents”
means the 2008 Indenture and the 2008 Notes Security Documents.



“2008 Notes Security”
means the “Collateral” as such term is defined in Section 12.01 of the 2008
Indenture.

 
“2008 Notes Security Documents”
means the “Security Agreements” as such term is defined in Section 12.01 of the
2008 Indenture, and includes (a) the pledge of shares in CME N.V. granted on or
about the date hereof by the Company in favour of the 2008 Trustee; (b) the
pledge of shares in CME B.V. granted on or about the date hereof by CME N.V. in
favour of the 2008 Trustee; and (c) the security assignment dated on or about
the date hereof between the Company, CME B.V. and the 2008 Trustee and relating
to the rights, interests and benefits under the Framework Agreement dated 13
December, 2004 (as amended) between the Company, CME B.V. and PPF (Cyprus) Ltd.



“2008 Trustee”
means The Bank of New York Mellon (formerly The Bank of New York) as Trustee
under the 2008 Indenture and where relevant as Security Trustee under the 2008
Indenture.

 
“2009 Notes”
means the outstanding debt securities issued under the 2009 Indenture.

 
“2009 Notes Creditor”
means each holder of the 2009 Notes and/or the 2009 Note Trustee (on its own
behalf and as applicable on behalf of the holders of the 2009 Notes) and/or the
2009 Security Trustee (on its own behalf and as applicable on behalf of the
holders of the 2009 Notes).

 
“2009 Notes Debt”
means all Liabilities of any Obligor to any 2009 Notes Creditor under or in
connection with the 2009 Notes Finance Documents.

 
“2009 Notes Discharge Date”
means the date on which the 2009 Security Trustee (acting on instructions of the
2009 Note Trustee) is satisfied that all of the 2009 Notes Debt has been
irrevocably and unconditionally paid and discharged and all rights of the
Company to create and issue further 2009 Notes under the 2009 Indenture have
been cancelled.



“2009 Notes Finance Documents”
means the 2009 Indenture and the 2009 Notes Security Documents.



“2009 Notes Security”
means the “Collateral” as such term is defined in Section 1.1 of the 2009
Indenture.


 
5

--------------------------------------------------------------------------------

 
 
“2009 Notes Security Documents”
means the “Security Documents” as such term is defined in Section 11.1 of the
2009 Indenture, and includes (a) the pledge of shares in CME N.V. granted on or
about the date hereof by the Company in favour of the 2009 Security Trustee; (b)
the pledge of shares in CME B.V. granted on or about the date hereof by CME N.V.
in favour of the 2009 Security Trustee; and (c) the security assignment dated on
or about the date hereof between the Company, CME B.V. and the 2009 Security
Trustee and relating to the rights, interests and benefits under the Framework
Agreement dated 13 December, 2004 (as amended) between the Company, CME B.V. and
PPF (Cyprus) Ltd.



“2009 Security Trustee”
means The Law Debenture Trust Corporation p.l.c. as Security Trustee under the
2009 Indenture.

 
“2009 Trustee”
means The Bank of New York Mellon, acting through its London branch as Note
Trustee under the 2009 Indenture.

 
“Amount Outstanding”
means the aggregate of the Liabilities at any time and from time to time owing
and unpaid by any of the Obligors in respect of the 2005 Notes Debt, the 2007
Notes Debt, the 2008 Notes Debt and the 2009 Notes Debt.

 
“Distribution Moneys”
means any moneys received by any of the Secured Parties or any person acting on
behalf, or on the instructions, of any of them from the enforcement of the
Security or any part thereof.

 
“Enforcement Instructions”
shall have the meaning ascribed to it in Section 3.04(e)(ii).

 
“Enforcement Notice”
shall have the meaning ascribed to it in Section 3.04(e).

 
"Euro" or "€"
means the lawful currency of the member states of the European Union that adopt
the single currency in accordance with the Treaty Establishing the European
Community, as amended by the Treaty on European Union and the Treaty of
Amsterdam.

 
“Finance Document”
means each of the 2005 Notes Finance Documents, the 2007 Notes Finance
Documents, the 2008 Notes Finance Documents, the 2009 Notes Finance Documents
and this Agreement.

 
“Foreign Exchange Event”
means the unavailability of foreign exchange, or any prohibition or restriction
imposed as a result of a moratorium or debt rescheduling by the central bank or
any other governmental agency or authority within any relevant jurisdiction
where the payment of any Amount Outstanding shall be made or where any
Distribution Monies are recovered.


 
6

--------------------------------------------------------------------------------

 
 
“Liability”
means, in relation to any Finance Document, any present or future liability
(actual or contingent) which is or may be payable or owing under or in
connection with that Finance Document, whether or not matured or liquidated,
including (without limitation) in respect of principal, interest, default
interest, commission, charges, fees, expenses, indemnities and other amounts
provided for therein.

 
“Party”
means any Obligor, the 2005 Trustee, the 2007 Trustee, the 2008 Trustee or the
2009 Trustee as the context requires.

 
“Prior Party”
means, (i) in relation to the 2007 Trustee: the 2005 Trustee;  (ii) in relation
to the 2008 Trustee: the 2005 Trustee, and/or the 2007 Trustee; and (iii) in
relation to the 2009 Trustee: the 2005 Trustee, the 2007 Trustee, and/or the
2008 Trustee.

 
“Reciprocal Enforcement Notice”
shall have the meaning ascribed to it in Section 3.04(e)(i).



“Secured Parties”
means the 2005 Trustee, the 2007 Trustee, the 2008 Trustee and the 2009 Security
Trustee.

 
“Security”
means the 2005 Notes Security, the 2007 Notes Security, the 2008 Notes Security
and the 2009 Notes Security.

 
“Security Documents”
means the 2005 Notes Security Documents, the 2007 Notes Security Documents, the
2008 Notes Security Documents and the 2009 Notes Security Documents.

 
“Subsequent Party”
means, (i) in relation to the 2005 Trustee: the 2007 Trustee, the 2008 Trustee
and the 2009 Trustee; (ii); in relation to the 2007 Trustee: the 2008 Trustee
and the 2009 Trustee; and (iii) in relation to the 2008 Trustee: the 2009
Trustee.

 
“USD” or “$”
means the lawful currency of the United States of America.

 
Section 1.02.
Interpretation

 
(a)
In this Agreement, unless the context otherwise requires, words denoting the
singular include the plural and vice versa, words denoting persons include
corporations, partnerships and other legal persons and references to a person
include its successors and permitted assigns.

 
(b)
In this Agreement, a reference to a specified Article or Section shall be
construed as a reference to that specified Article or Section of this Agreement.

 
(c)
In this Agreement, a reference to an agreement shall be construed as a reference
to such agreement as it may be amended, varied, supplemented, novated or
assigned from time to time.


 
7

--------------------------------------------------------------------------------

 
 
(d)
In this Agreement, the headings and the Table of Contents are inserted for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 
Section 1.03.
Effect as a Deed

 
This Agreement is intended to take effect as a Deed.
 
ARTICLE 2 - CONSENT AND ACKNOWLEDGEMENT
 
Section 2.01.
Consent and Acknowledgement

 
(a)
The 2005 Trustee hereby acknowledges the creation and existence of the 2007
Notes Security, the 2008 Notes Security and the 2009 Notes Security on a pari
passu basis with the 2005 Notes Security, in right and priority of payment,
without any preference between themselves.

 
(b)
The 2007 Trustee hereby acknowledges the creation and existence of the 2005
Notes Security, the 2008 Notes Security and the 2009 Notes Security on a pari
passu basis with the 2007 Notes Security in right and priority of payment,
without any preference between themselves.

 
(c)
The 2008 Trustee hereby acknowledges the creation and existence of the 2005
Notes Security, the 2007 Notes Security and the 2009 Notes Security on a pari
passu basis with the 2008 Notes Security in right and priority of payment,
without any preference between themselves.

 
(d)
The 2009 Trustee hereby acknowledges the creation and existence of the 2005
Notes Security, the 2007 Notes Security and the 2008 Notes Security on a pari
passu basis with the 2009 Notes Security in right and priority of payment,
without any preference between themselves.

 
(e)
The Obligors hereby agree to the terms of this Agreement and undertake with the
Secured Parties to observe the provisions hereof and not to do or omit to do
anything which may prejudice or adversely affect the enforcement of such
provisions.

 
ARTICLE 3 - SHARING AND ENFORCEMENT
 
Section 3.01.
Application of Distribution Moneys

 
(a)
Unless and until the whole of the Amount Outstanding has been paid in full, all
Distribution Moneys shall, as between the 2005 Trustee, the 2007 Trustee, the
2008 Trustee and the 2009 Trustee, be applied and divided as follows:

 
 
(1)
first, pro rata in paying all proper costs, charges and expenses incurred by the
Secured Parties in the enforcement of the Security or any part thereof or
otherwise in collecting Distribution Moneys, which will be pro rata to the
Amount Outstanding under the 2005 Notes Debt, the 2007 Notes Debt, the 2008
Notes Debt and the 2009 Notes Debt, respectively;


 
8

--------------------------------------------------------------------------------

 
 
 
(2)
next, pro rata in paying to each of the Secured Parties the part of the Amount
Outstanding which is due and payable to it in respect of the 2005 Notes Debt,
the 2007 Notes Debt, the 2008 Notes Debt and the 2009 Notes Debt, respectively,
and, if applicable, in accordance with Section 3.01(b); and

 
 
(3)
last, in paying the surplus (if any) to the person or persons entitled thereto.

 
(b)
If the Distribution Moneys are or may be insufficient to pay in full all amounts
due under Section 3.01(a)(1) or 3.01(a)(2), as the case may be, then the
Distribution Moneys shall be apportioned for payment under Section 3.01(a)(1) or
3.01(a)(2), as the case may be, ratably and without preference or priority
between the Secured Parties in the proportions that the part of the Amount
Outstanding which is due in respect of, respectively, the 2005 Notes Debt, the
2007 Notes Debt, the 2008 Notes Debt and the 2009 Notes Debt at the date of such
payment bears to the whole of the Amount Outstanding at such date.  Pending such
payment, such Distribution Moneys shall be held in a segregated interest-bearing
deposit account, and interest thereon shall form part of the Distribution Moneys
for payment under Section 3.01(a)(1) or 3.01(a)(2).

 
(c)
Notwithstanding any other provision of this Agreement, during the existence of a
Foreign Exchange Event, none of the Secured Parties shall be required to share
with the others any Distribution Moneys in a currency other than the local
currency of the jurisdiction of such recovery (in this Section 3.01(c) referred
to as the “Local Currency”) or proceeds of any Distribution Moneys which it
recovers pro rata in accordance with Section 3.01(a) and 3.01(b) in any currency
other than the Local Currency.

 
Section 3.02.
Notional Conversion of Amounts

 
For the purposes of determining the respective entitlements of the Secured
Parties between themselves at any time or from time to time to any Distribution
Moneys, the Secured Parties shall use Euro as the currency of reference.  Any
amounts expressed in currencies other than Euro shall be notionally converted
into Euro at the effective rate of exchange for buying Euro on the date of such
payment as notified by the European Central Bank.  If, in the case of any
particular currency, there is no such effective rate of exchange on such date,
any amount expressed in that currency shall be notionally converted into Euro at
such rate of exchange as may be reasonably determined by the 2005 Trustee (in
respect of the 2005 Notes Debt), the 2007 Trustee (in respect of the 2007 Notes
Debt), the 2008 Trustee (in respect of the 2008 Notes Debt)  and the 2009 Note
Trustee (in respect of the 2009 Notes Debt) on the basis of the most recent
information provided by the International Monetary Fund.
 
Section 3.03.
Trust

 
In the event that any of the Secured Parties receives any Distribution Moneys in
excess of their respective entitlement under this Article, such Secured Party
shall promptly notify the remaining Secured Parties and hold any such excess
moneys in trust for the remaining Secured Parties, to whom it shall account
therefor as soon as the respective entitlement of each of the Secured Parties
has been established pursuant to the provisions of this Agreement.

 
9

--------------------------------------------------------------------------------

 
 
Section 3.04.
Enforcement of Security

 
(a)
The 2005 Trustee shall be obliged to notify the 2007 Trustee, the 2008 Trustee
and the 2009 Trustee promptly:

 
 
(i)
in the event that the 2005 Trustee becomes aware that the 2005 Notes Security
has become enforceable;

 
 
(ii)
in the event that amounts outstanding in respect of the 2005 Notes Debt have
become immediately due and payable under Section 6.2 of the 2005 Indenture; and

 
 
(iii)
upon first making demand with respect to all or any part of the 2005 Notes Debt.

 
(b)
The 2007 Trustee shall be obliged to notify the 2005 Trustee, the 2008 Trustee
and the 2009 Trustee promptly:

 
 
(i)
in the event that the 2007 Trustee becomes aware that the 2007 Notes Security
has become enforceable;

 
 
(ii)
in the event that amounts outstanding in respect of the 2007 Notes Debt have
become immediately due and payable under Section 6.2 of the 2007 Indenture; and

 
 
(iii)
upon first making demand with respect to all or any part of the 2007 Notes Debt.

 
(c)
The 2008 Trustee shall be obliged to notify the 2005 Trustee, the 2007 Trustee
and the 2009 Trustee promptly:

 
 
(i)
in the event that the 2008 Trustee becomes aware that the 2008 Notes Security
has become enforceable;

 
 
(ii)
in the event that amounts outstanding in respect of the 2008 Notes Debt have
become immediately due and payable under Section 6.02 of the 2008 Indenture; and

 
 
(iii)
upon first making demand with respect to all or any part of the 2008 Notes Debt.

 
(d)
The 2009 Security Trustee (acting on instructions of the 2009 Note Trustee)
shall be obliged to notify the 2005 Trustee, the 2007 Trustee and the 2008
Trustee promptly:

 
 
(i)
in the event that the 2009 Trustee becomes aware that the 2009 Notes Security
has become enforceable;


 
10

--------------------------------------------------------------------------------

 
 
 
(ii)
in the event that amounts outstanding in respect of the 2009 Notes Debt have
become immediately due and payable under Section 6.2 of the 2009 Indenture; and

 
 
(iii)
upon first making demand with respect to all or any part of the 2009 Notes Debt.

 
(e)
If any of the Security becomes enforceable, the 2005 Trustee, the 2007 Trustee,
the 2008 Trustee and the 2009 Security Trustee (acting on instructions of the
2009 Note Trustee) may (but shall not be obliged to) consult with the other
Secured Parties and endeavour to agree a course of action under the Finance
Documents.  Notwithstanding the foregoing, at any time that any of the Security
has become enforceable, the 2005 Trustee, the 2007 Trustee, the 2008 Trustee and
the 2009 Security Trustee (acting on instructions of the 2009 Note Trustee), by
notice to the other Secured Parties (an “Enforcement Notice”), request a joint
enforcement of the Security in accordance with paragraph (h).

 
(f)
If the 2007 Trustee, the 2008 Trustee or the 2009 Security Trustee (acting on
instructions of the 2009 Note Trustee) shall have served an Enforcement Notice
on the remaining Secured Parties at a time when any of the 2005 Notes Security
has become enforceable, the 2005 Trustee shall either:

 
 
(i)
by notice to each other Secured Party (a "Reciprocal Enforcement Notice") agree
to a joint enforcement of the Security, whereupon the Secured Parties shall
jointly enforce the Security in accordance with paragraph (h); or

 
 
(ii)
promptly seek instructions from the holders of the 2005 Notes ("Enforcement
Instructions") in accordance with the terms of the 2005 Indenture to:

 
 
(A)
(to the extent not already so due and payable) declare all amounts of the 2005
Notes Debt to be immediately due and payable under Section 6.2 of the 2005
Indenture; and

 
 
(B)
enforce the 2005 Notes Security,

 
whereupon, if Enforcement Instructions are given by the holders of at least 25%
in principal amount of the outstanding 2005 Notes (or any such other percentage
as may be required under the terms of the 2005 Indenture, to so instruct the
2005 Trustee), the Secured Parties shall jointly enforce the Security in
accordance with paragraph (h).
 
(g)
 
 
(1)
If the 2005 Trustee shall have served an Enforcement Notice on the Subsequent
Parties, the Secured Parties shall jointly enforce the Security in accordance
with paragraph (h).

 
 
(2)
For the avoidance of doubt:


 
11

--------------------------------------------------------------------------------

 
 
 
(i)
if a Party shall have served an Enforcement Notice on its Subsequent Parties,
such Subsequent Parties shall declare such amount of the Amount Outstanding owed
to such Subsequent Parties to be immediately due and payable, and such
Subsequent Parties shall co-operate with the Party that has served the
Enforcement Notice to enforce all relevant Security on a pari passu basis and in
accordance with the provisions of, sub-paragraphs (x)-(z) of 3.04(h) below; and

 
 
(ii)
if a Party shall have served an Enforcement Notice on its Prior Parties, such
Prior Parties may declare such amount of the Amount Outstanding owing to such
Prior Parties to be immediately due and payable and co-operate with the Party
that has served the Enforcement Notice, but shall not be required to do so, and
(A) if any such Prior Parties elect to so cooperate, then the co-operating
parties shall enforce all relevant Security on a pari passu basis and in
accordance with the provisions of sub-paragraphs (x)-(z) of 3.04(h) below, (B)
if all such Prior Parties elect not to cooperate and not to enforce, then the
Party that has served the Enforcement Notice may enforce independently, as
contemplated by the provisions of 3.04(i) below, and (C) the 2005 Trustee shall
have the rights as set out in (h)(ii) below. Nothing in this paragraph
3.04(g)(2) shall derogate in any way from the rights of the 2005 Trustee as set
out in paragraphs 3.04 (f),(g)(1) and (h).

 
(h)
If:

 
 
(i)
an Enforcement Notice is served by the 2005 Trustee; or

 
 
(ii)
an Enforcement Notice is served by the 2007 Trustee, the 2008 Trustee and/or the
2009 Security Trustee (acting on instructions of the 2009 Note Trustee) and
either:

 
 
(A)
the 2005 Trustee has served a Reciprocal Enforcement Notice; or

 
 
(B)
the 2005 Trustee shall have received Enforcement Instructions from the requisite
holders of the 2005 Notes,

 
then the Secured Parties shall (to the extent not already so due and payable)
declare all amounts of the 2005 Notes Debt, the 2007 Notes Debt, the 2008 Notes
Debt and the 2009 Notes Debt, respectively, to be immediately due and payable
under Section 6.2 of the 2005 Indenture, Section 6.2 of the 2007 Indenture,
Section 6.02 of the 2008 Indenture or Section 6.2 of the 2009 Indenture and
shall co-operate with each other to enforce the Security on a pari passu basis
and in accordance with the following provisions:
 
 
(x)
the 2005 Notes Security, the 2007 Notes Security, the 2008 Notes Security and
the 2009 Notes Security shall be enforced jointly and, so far as practicable, by
the same method;

 
 
(y)
such enforcement will be effected with the aim of maximising recoveries with the
objective of achieving an expeditious realisation of assets subject to the
Security; and


 
12

--------------------------------------------------------------------------------

 
 
 
(z)
in the case of the exercise of a power of sale in accordance with the Security
Documents, each of the Secured Parties shall execute such release or other
necessary document so as to permit a good title free from any Security to be
passed to the purchasers.

 
(i)
For the avoidance of doubt, neither the 2007 Trustee, the 2008 Trustee nor the
2009 Security Trustee (acting on instructions of the 2009 Note Trustee) shall be
prevented from separately commencing enforcement action under the 2007 Notes
Security, the 2008 Notes Security or the 2009 Notes Security (as applicable), at
any time prior to an Enforcement Notice having been served by the other Secured
Parties, provided that, such Secured Party seeking to enforce its Security has
delivered an Enforcement Notice on the other Secured Parties prior to commencing
such action.

 
(j)
Each of the Secured Parties shall keep the other informed of any proceedings to
enforce the Security or any part thereof, any other proceedings against the
Company and any other material matters which may affect the operation of this
Agreement.

 
 
(k)
In each case in the absence of manifest error: (w) the global note representing
the 2005 Notes and the relevant entries thereon shall be conclusive evidence of
the principal amount of the 2005 Notes Debt from time to time; (x) the global
note representing the 2007 Notes and the relevant entries thereon shall be
conclusive evidence of the principal amount of the 2007 Notes Debt from time to
time; (y) the global note representing the 2008 Notes and the relevant entries
thereon shall be conclusive evidence of the principal amount of the 2008 Notes
Debt from time to time; and (z) the global note representing the 2009 Notes and
the relevant entries thereon shall be conclusive evidence of the principal
amount of the 2009 Notes Debt from time to time.

 
ARTICLE 4 - MISCELLANEOUS
 
Section 4.01.
Term of Agreement

 
This Agreement shall continue in force until the latest of the occurrence of
either of the 2005 Notes Discharge Date, the 2007 Notes Discharge Date, the 2008
Notes Discharge Date and the 2009 Notes Discharge Date.
 
Section 4.02.
Entire Agreement; Amendment and Waiver

 
This Agreement and the documents referred to herein constitute the entire
obligation of the Parties with respect to the subject matter hereof and shall
supersede any prior expressions of intent or understandings with respect to this
transaction.  Any amendment to this Agreement (including, without limitation,
this Section 4.02) shall be in writing, signed by all Parties.
 
Section 4.03.
Notices

 
Any notice or other communication to be given or made under this Agreement to
any Party shall be in writing.  Except as otherwise provided in this Agreement,
such notice or other communication shall be deemed to have been duly given or
made when it is delivered by hand, courier or facsimile transmission to the
Party to which it is required or permitted to be given or made at such Party's
address specified below its signature to this Agreement or at such other address
as such Party designates by notice to the Party giving or making such notice or
other communication.

 
13

--------------------------------------------------------------------------------

 
 
Section 4.04.
Governing Law and Arbitration

 
(a)
This Agreement shall be governed by and construed in accordance with the laws of
England and Wales.

 
(b)
Any dispute, controversy or claim arising out of or relating to this Agreement,
or the breach, termination or invalidity hereof, shall be settled by arbitration
in accordance with the UNCITRAL Arbitration Rules as at present in force.  There
shall be one arbitrator and the appointing authority shall be the London Court
of International Arbitration.  The seat and place of arbitration shall be
London, England and the English language shall be used throughout the arbitral
proceedings.  The Parties hereby waive any rights under the Arbitration Act 1996
or otherwise to appeal any arbitration award to, or to seek determination of a
preliminary point of law by, the courts of England.

 
Section 4.05.
Successors and Assigns; Third Party Rights

 
(a)
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of the parties hereto; provided, however, that neither the 2005
Trustee, the 2007 Trustee, the 2008 Trustee nor the 2009 Trustee shall assign or
transfer any interest it has under this Agreement or the Security unless the
assignee or transferee undertakes to be bound by the provisions of this
Agreement.

 
(b)
For the avoidance of doubt, the Obligors shall not have any rights under this
Agreement, the provisions of which are only for the benefit of the the 2005
Trustee, the 2007 Trustee, the 2008 Trustee or the 2009 Trustee (as applicable).

 
(c)
Except as provided in this Section 4.05, none of the terms of this Agreement are
intended to be enforceable by any third party. A person who is not a party to
this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Agreement.

 
Section 4.06.
Counterparts

 
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.
 


 
[Intentionally left blank]
 
14

--------------------------------------------------------------------------------


 
Execution Version
 
 
IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Deed to be executed and delivered as a Deed on
the date first above written.
 
THE OBLIGORS
 


 
 
EXECUTED and DELIVERED as a DEED
 
for and on behalf of
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 


 


 


 
 
By:
/s/ Charles Frank

 
Name:
Charles Frank

Title:
Chief Financial Officer

 
 
Address:
c/o CME Development Corp.

 
52 Charles Street


London W1J 5EU


 
Facsimile:
+44 20 7127 5801

 
 
Attention:
General Counsel



 

--------------------------------------------------------------------------------

 

Execution Version
 


EXECUTED and DELIVERED as a DEED
 
for and on behalf of
 
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.

 
 
 
 
 
 
 
By:
/s/ Oliver Meister

 
Name:
Oliver Meister

Title:
Managing Director

 
 
Address:
c/o CME Development Corp.

 
52 Charles Street


London W1J 5EU


 
Facsimile:
+44 20 7127 5801

 
 
Attention:
General Counsel



 

--------------------------------------------------------------------------------

 

Execution Version
 
 
EXECUTED and DELIVERED as a DEED
 
for and on behalf of
 
CME MEDIA ENTERPRISES B.V.
 


 
 
 
 
 
 
By:
/s/ David Sturgeon

 
Name:
David Sturgeon

Title:
Managing Director

 


 
 
 
Address:
Dam 5B

 
1012JS Amsterdam
 
The Netherlands

 
Facsimile:
+31-20-4-231-404

 
 
Attention:
Managing Director



 

--------------------------------------------------------------------------------

 

Execution Version
 
 
The 2005 Trustee
 
EXECUTED and DELIVERED as a DEED
 
for and on behalf of
 
THE BANK OF NEW YORK MELLON
 


 


 


 
 
By:
/s/ Noora Pahkala

 
Name:
Noora Pahkala

Title:
Senior Associate

 
 
in the presence of:
/s/ Orla Forrester

 
 
 
 
Address:
c/o One Canada Square

 
London E14 SAL
 
 
Facsimile:
+44 -20-7964-8819

 
 
Attention:
Corporate Trust Services

 

 

--------------------------------------------------------------------------------

 

Execution Version
 
 
EBRD
 
EXECUTED and DELIVERED as a DEED
 
for and on behalf of
 
EUROPEAN BANK
 
FOR RECONSTRUCTION AND DEVELOPMENT
 


 


 


 
 
By:
/s/ Chris Taubman

 
Name:
Chris Taubman

Title:
Senior Banker

 
 
Address:
One Exchange Square

 
London EC2A 2JN
 
United Kingdom
 
 
Facsimile:
+44-20-7338-6100

 
 
Attention:
Operation Administration Unit



 

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
The 2007 Trustee
 
EXECUTED and DELIVERED as a DEED
 
for and on behalf of
 
BNY CORPORATE TRUSTEE SERVICES LIMITED
 


 


 


 
 
By:
/s/ Noora Pahkala

 
Name:
Noora Pahkala

Title:
Senior Associate

 
 
in the presence of:
/s/ Orla Forrester

 
 
Address:
One Canada Square

 
London E14 5AL
 
United Kingdom
 
 
Facsimile:
+44 -20-7964-8819

 
 
Attention:
Corporate Trust Services


 

--------------------------------------------------------------------------------

 

Execution Version
 
 
EXECUTED and DELIVERED as a DEED
 
for and on behalf of
 
THE BANK OF NEW YORK MELLON
 


 


 


 
 
By:
/s/ Noora Pahkala

 
Name:
Noora Pahkala

Title:
Senior Associate

 
 
in the presence of:
/s/ Orla Forrester

 
Address:
One Canada Square

 
London E14 5AL
 
United Kingdom
 
 
Facsimile:
+44 -20-7964-8819

 
 
Attention:
Corporate Trust Services


 

--------------------------------------------------------------------------------

 

Execution Version
 
 
The 2008 Trustee
 
EXECUTED and DELIVERED as a DEED
 
for and on behalf of
 
THE BANK OF NEW YORK MELLON
 


 


 


 
 
By:
/s/ Noora Pahkala

 
Name:
Noora Pahkala

Title:
Senior Associate
WITNESSED BY ORLA FORRESTER

 
By:
/s/ Melissa Laidley
/s/ Orla Forrester

 
Name:
Melissa Laidley

Title:
Senior Associate

 
Address:
One Canada Square

 
London E14 5AL
 
United Kingdom
 
 
Facsimile:
+44 -20-7964-8819

 
 
Attention:
Corporate Trust Services


 

--------------------------------------------------------------------------------

 

Execution Version
 
 
The 2009 Note Trustee
 
EXECUTED and DELIVERED as a DEED by
 
THE BANK OF NEW YORK MELLON
 
acting by its duly authorised signatory
 


 


 
 
 
 
By:
/s/ Noora Pahkala

 
Name:
Noora Pahkala

Title:
Senior Associate
WITNESSED BY ORLA FORRESTER

 
By:
/s/ Melissa Laidley
/s/ Orla Forrester

 
Name:
Melissa Laidley

Title:
Senior Associate

 
 
Address:
One Canada Square

 
London E14 5AL
 
United Kingdom
 
 
Facsimile:
+44 -20-7964-8819

 
 
Attention:
Corporate Trust Services



 

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
The 2009 Security Trustee
 
EXECUTED and DELIVERED as a DEED
 
for and on behalf of
 
THE LAW DEBENTURE TRUST CORPORATION p.l.c.
 


 
 
 
 
 
 
By:
/s/ Julian Mason-Jebb

 
Name:
Julian Mason-Jebb

Title:
Director

 
By:
/s/ Richard Rance

 
Name:
R.D. Rance

Title:
Director

 
 
Address:
Fifth floor

 
100 Wood Street
 
London EC2V 7EX
 
 
Facsimile:
+44 -20-7606-0643

 
 
Attention:
The Manager, Commercial Trusts

 
 

--------------------------------------------------------------------------------